          Case 9:20-cv-00174-DLC Document 3 Filed 12/01/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

  BIG SKY PROFESSIONAL
  BASEBALL, LLC,                                     CV 20-174-M-DLC-KLD

                       Plaintiff,
                                                      ORDER OF RECUSAL
  vs.

  ARCH INSURANCE COMPANY,

                       Defendants.

        I hereby recuse myself from this matter on the ground that I was previously

a partner at the law firm of Garlington Lohn and Robinson. Accordingly, I ask that

this case be reassigned.

              DATED this 1st day of December, 2020.



                                    Kathleen L. DeSoto
                                    United States Magistrate Judge
